Citation Nr: 0412690	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  99-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1968 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The issue is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A review of the record indicates 
that the veteran has not yet received the required 
notification.  

In June 1998, the veteran submitted stressors to support his 
claim of compensation for PTSD.  VBA's Adjudication Procedure 
Manual, M21-1, Part III,  5.14(b)(3) provides, "In cases 
where available records do not provide objective or 
supportive evidence of the alleged in[-]service traumatic 
stressor, it is necessary to develop for this evidence."  
The adjudication manual also provides, "If a VA examination 
or other medical evidence establishes a valid diagnosis of 
PTSD, and development is complete in every respect but for 
confirmation of the in[-]service stressor contact [the United 
States Armed Services Center for the Research of Unit 
Records]."  The RO has made no attempts to obtain 
corroborating evidence of the veteran's alleged stressors.

On his claim for compensation, the veteran indicated 
treatment by Dr. Larson in Rio Nido, California, beginning in 
March 1998.  The veteran has also indicated that he received 
treatment at the VA Medical Centers (VAMC) in Crescent City, 
California, and White City, Oregon.  During a consultation in 
February 1999, the veteran stated that he was treated by a 
psychiatrist shortly after he returned from Vietnam.  The RO 
should contact the veteran and obtain the name and address of 
the medical provider including the dates of treatment.  The 
RO should attempt to obtain all of the treatment records from 
the above named providers.  The veteran is advised that he 
has an obligation to cooperate fully with VA's efforts to 
obtain the medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2003).  

After the RO attempts to confirm the veteran's alleged 
stressors and obtain the treatment records noted, the veteran 
should be scheduled for another VA mental examination to 
determine whether the veteran currently has PTSD and the 
etiology of any such disorder.  The VA examiner should review 
the entirety of the claims folder to include addressing the 
September 1998 and December 1999 VA examinations.  The 
examiner should also address any previous diagnoses of PTSD, 
as stated in the private treatment records from Dr. Richards 
and the VAMC in Roseburg, Oregon.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include providing specific details of the 
claimed stressful events during service, 
to include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  The RO should contact the veteran 
and obtain from him the name and 
address of all treatment providers who 
treated the veteran since separation 
from service.  The RO should, then, 
take all necessary steps to obtain any 
treatment records specifically 
identified by the veteran, including 
those listed hereinabove.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

5.  The veteran should be scheduled for 
a VA mental examination for the purpose 
of clarifying his psychiatric diagnosis 
and determining the etiology of his 
psychiatric disorder.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran has PTSD due to a traumatic 
incident in service.  If PTSD is 
diagnosed, the stressor(s) on which the 
diagnosis is based should be described 
in detail.  The examiner should also 
address the previous diagnoses of PTSD, 
and the VA examinations performed in 
September 1998 and December 1999.  

6.  Then, after ensuring that the actions 
requested have been completed, the RO 
should, again, review the record 
considering all of the evidence.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




